*468The ruling of the lower Court was affirmed on November 6,1876, in the following opinion,
Ter Curiam :
The condition of the recognizance for the writ of error was that- Mechling should prosecute his writ of error with effect, and if-the judgment should be affirmed, or the writ discontinued or non prossed, the bail shoul pay the debt damages and costs. The non pros, was a breach of the condition, and the recognizance thereby became absolute. It therefore does not lie in the mouth of the bail to allege now that the judgment was not final because not liquidated. He stepped in to arrest the proceeding,rand undertook that-.the proceeding should not be affirmed or the writ non prossed. He failed to perform the condition and consequently must perform the alternative, viz : pay the debt, damages and costs. The rule absolute for judgment in the original proceeding was a substantial judgment, and the liquidation could be made at any moment.
Judgment affirmed.